OPINION — AG — IT IS THE OPINION OF THE ATTORNEY GENERAL THAT 47 O.S. 1961 7-101 [47-7-101] THROUGH 47 O.S. 1961 7-505 [47-7-505], CONSTITUTES A LEGITIMATE EXERCISE OF THE POLICE POWER OF THE STATE AND DO NOT VIOLATE THE RIGHTS OF THE INDIVIDUALS UNDER EITHER ARTICLE I, SECTION 2 OF THE OKLAHOMA CONSTITUTION OR THE FIRST AND FOURTEENTH AMENDMENT OF THE CONSTITUTION OF THE UNITED STATES. KEY WORDS: PROOF OF FINANCIAL RESPONSIBILITY AFTER BEING INVOLVED IN AN ACCIDENT. CITE: 47 O.S. 1961 7-207 [47-7-207], (W. J. MONROE)